Citation Nr: 0209589	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  94-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his nephew.



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a left hip disability, eye disorder, 
and PTSD.  A Board hearing was held in June 1998, and the 
Board remanded the case to the RO in October 1998 for 
additional development.


FINDINGS OF FACT

1.  The veteran's current left hip disability is at least 
partly due to an injury during June-July 1991 active duty for 
training.

2.  The veteran's eye problesm (myopia, hyperopia, 
astigmatism, and presbyopia), which were all initially 
diagnosed many years after service, involve refractive error 
and congenital or developmental defects and, as such, are not 
considered disabilities for VA compensation purposes.

3.  The veteran did not engage in combat, and there is no 
credible supporting evidence of a service stressor which 
might lead to PTSD.





CONCLUSIONS OF LAW

1.  A left hip disability was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.303 (2001).

2.  Service connection is legally prohibited for the 
veteran's eye problems.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(c), 4.9 (2001).

3.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been informed of evidence necessary 
to substantiate his claims.  Pertinent medical records have 
been provided.  The Board finds compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 and related VA regulation. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Service connection may be established for a disability 
resulting from disease or injury that was incurred in or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a). 

Mere congenital or developmental defects, absent, displaced, 
or supernumerary parts, refractive error of the eye, 
personality disorder, and mental deficiency are not 
considered as constituting diseases or injuries in the 
meaning of applicable legislation for VA disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

Entitlement to service connection for a left hip disability

The veteran contends that he injured his left hip during 
basic training in 1969, and that he thereafter re-injured it 
while on active duty for training in the early 1990's.  
Accordingly, he believes that he is entitled to be service-
connected for the resulting disability of the left hip.

A review of the service medical records reveals no evidence 
of a left hip injury or disability during the veteran's 1969-
1971 period of active duty.  Left hip problems are first 
shown many years later.  A periodic National Guard 
examination in December 1988 notes complaints of left upper 
thigh symptoms.  The veteran had a period of active duty for 
training from June 29 to July 13, 1991.  Service medical 
records dated in July 1991, during such period of active duty 
for training, show that the veteran injured his left leg and 
left hip, "due to indirect trauma and exercise."  The 
veteran complained of left leg and left hip pain a week after 
marching on uneven terrain.  The assessment was listed as 
left thigh abductor strain, rule out left lateral 
trochanteric bursitis.  A determination to the effect that 
the injury was incurred while in the line of duty was made at 
the time (see DA Form 2173 dated July 11, 1991).

Private and VA medical records produced after the above 
incident of July 1991 confirm the current manifestation of a 
left hip disability.  In this regard, it is noted that a June 
1993 statement from a private orthopedist reveals that the 
veteran had severe arthritis in his hip; a December 1994 
statement from a private orthopedic surgeon reveals that the 
veteran suffered from advanced osteoarthritis involving the 
left hip; private medical records dated in December 1994 
reflect a left total hip arthroplasty; VA medical records 
reveal that the veteran underwent a revision of left total 
hip arthroplasty in February 1997; and VA radiology 
diagnostic reports dated between June 1998 and April 2000 
confirm the past total left hip replacement, and the presence 
of dystrophic calcifications in the left hip and 
foreshortening of the left femoral neck component.

There is competent evidence in the file of a current left hip 
disability and of an injury to the left hip during June-July 
1991 active duty for training.  While some of the evidence 
suggests the left hip condition is not entirely due to that 
service injury, there is a reasonable possibility that it was 
partly due to such service injury.  The veteran's contentions 
of having injured his left hip during service are supported 
by the record, objective evidence of left hip arthritis was 
first noted less than two years after the service injury, and 
there is no evidence in the record suggesting a non-service-
related cause for the current left hip disability.  The Board 
concludes, resolving reasonable doubt in favor of the 
veteran, that the claimed left hip disability was incurred 
during active duty for training.

Entitlement to service connection for an eye disability

The veteran contends that he started wearing glasses during 
service, that doctors told him during service that he had 
"something" in his eyes, and gave him eye drops, and that, 
consequently, he should be service-connected for his current 
eye disorder.

The veteran's service medical records reveal March 1970 
complaints of watering eyes and blurred vision after reading, 
and July 1970 complaints of photophobia, problems reading, 
and burning eyes.  No eye disability was ever diagnosed 
during service, and the veteran did not claim, in his report 
of medical history for separation purposes of July 1971, any 
problems with his eyes, and in fact indicated at that time 
that, to the best of his knowledge, he was in the best of 
health.  The veteran's separation medical examination of the 
same date reveals normal eyes and a normal ophthalmoscopic 
examination.

The veteran denied, in an October 1975 report of medical 
history that was filled out for National Guard purposes, ever 
having had, or currently having, eye trouble, and his eyes 
were again noted to be normal, and he had a normal 
ophthalmoscopic examination, as shown in the medical 
examination report that was prepared at that time.

A September 1984 medical examination report, and a medical 
history report of the same date, both produced for purposes 
of the veteran's re-enlistment in the National Guard, reveal 
that the veteran wore corrective lenses for nearsightedness. 

A June 1992 VA medical record reveals complaints of double 
vision with gaze in a particular axis for past few months, 
and decreased]ability to read (words blur).  The assessment 
was listed as questionable extraocular muscles palsy, with 
probable refractive error.

A June 2001 private eye exam report reveals aided visual 
acuity of 20/20, in both eyes, a normal glaucoma check, and 
normal muscle balance, retinal health, corneal health, and 
pupillary reflexes.  The diagnoses were listed as myopia, 
hyperopia, astigmatism, and presbyopia.  Spectacles were 
prescribed, with tint for photophobia.

The veteran's currently diagnosed "eye disabilities," 
namely, his myopia, hyperopia, astigmatism, and presbyopia, 
which were all initially diagnosed many years after service, 
involve refractive error and congenital or developmental 
defects, and, as such, are not considered disabilities for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9. 

Accordingly, the Board concludes that service connection is 
legally prohibited for the veteran's eye conditions.




Entitlement to service connection for PTSD

The veteran served on active duty from October 1969 to 
October 1971.  This included a tour of duty in the Republic 
of Vietnam between April 1970 and April 1971. 

The record shows that the veteran filed his claim for service 
connection for PTSD in June 1992.

A prior version of a regulation provides that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed inservice stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

The above regulation was amended in 1999, to conform with the 
holding in the case of Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The amended regulation was made effective March 7, 
1997, the date of the Cohen decision, and it now reads, in 
the pertinent part, as follows:  Service connection for PTSD] 
requires medical evidence diagnosing the condition in 
accordance with [the criteria set forth in the current 
(fourth) edition of the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders (the DSM-
IV)]; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).

Other than by requiring that every PTSD diagnosis conform to 
the criteria set forth in the DSM-IV, the current version of 
§ 3.304(f) is essentially the same as the older version, as 
they both require a diagnosis of PTSD, verifiable in-service 
stressors, and a link between the claimed stressors and the 
diagnosis of PTSD.  Therefore, no further differentiation 
will be made in this case between both versions of the same 
regulation.

At the outset, the Board notes that the veteran is not shown 
to be a combat veteran.   He did not receive any citations or 
medals evidencing combat, nor did he have a combat-related 
MOS.  His service records show that, during his one-year tour 
of duty in the Republic of Vietnam, he held an MOS of 
switchboard operator for approximately seven months, and an 
MOS of security guard for the remaining five months.  Because 
the veteran is not considered a combat veteran, the claimed 
stressors need to be verified.

The veteran essentially contends that his tour of duty in the 
Republic of Vietnam was very stressful because he witnessed 
death, saw wounded soldiers, and witnessed helicopter attacks 
against the enemy.  He has historically described, as his 
main stressor, his having witnessed the suicide of another 
soldier with an M-16.  He has been asked to be more specific, 
but he has indicated that he remembers the face, but not the 
names.  Moreover, he has not been able to provide more 
detailed information that could help VA take steps to 
corroborate this stressor, such as the exact location and 
date of the incident, or incidents.  Also, it is noted that, 
in a stressor statement that he submitted in June 2001, the 
veteran clarified this stressor by saying that he had 
"received word" that a soldier who delivered water had shot 
himself, so he went up and saw the body.  His other 
stressors, which he mentioned in this statement and 
essentially revolve around his seeing dead people, 
experiencing mortar attacks, and witnessing an helicopter 
attack, are also not detailed enough to warrant a 
verification attempt by VA.
 
The record shows that the veteran started receiving VA mental 
health treatment for PTSD symptoms in 1992, more than 21 
years after service.  At that time, he reported difficulty 
coping with stress relating to his combat experiences in 
Vietnam, which he reported as his being stationed at a 
forward observation post or firebase; receiving incoming fire 
from small arms or artillery; being part of a unit that was 
ambushed or attacked; seeing Americans or other troops being 
killed or wounded; sitting with someone dying from battle 
wounds; handling dead bodies away from the battlefield; and 
being required to participate in atrocities (although he was 
not specific about what these entailed).  The veteran also 
made reference to having witnessed three American soldiers 
get their heads shot off by an M16 rifle, and having 
participated in firefights on an average of about two to 
three times per week.  He denied any prior post-service 
psychiatric evaluation or treatment, and reported a family 
history including schizophrenia and mental problems.  Current 
symptoms reportedly included frequent moodiness and 
irritability, sleeping difficulties, chronic fatigue, combat-
related nightmares, social withdrawal, and sensitivity to and 
avoidance of reminders of Vietnam wherever possible.  PTSD, 
rule out panic disorder, and rule out alcohol dependence, was 
the Axis I diagnosis.

The veteran was hospitalized at a VA facility in 
October/November 1993, for about two weeks, with complaints 
of being very stressed out and having "snapped" at work.  
The veteran said on admission that he could not think of any 
stressors in his life or work, but stated that he still had 
cyclic episodes of irritability and depression, which became 
more severe around the 1st and 21st of every month, when work 
became particularly challenging.  The veteran also said that 
he had frequent nightmares with Vietnam flashbacks and visual 
hallucinations of "ghosts," but no auditory hallucinations 
or dissociative states.  The final Axis I diagnosis was 
listed as major depressive episode and PTSD.

On VA mental disorders examination in January 2000, the 
veteran complained of frequent anger, sleep disturbance, 
anxiety, and depression.  He said he felt angry much of the 
time, and that he periodically beat his wife, from whom he 
had separated.  His medical treatment had consisted of 
medication and occasional individual counseling.  He had 
never participated consistently in a PTSD group, and had had 
only one psychiatric hospitalization.  He explained, 
regarding his stressor of having witnessed a suicide, that he 
had not witnessed the actual suicide but only seen the body 
before its removal.  He said that, sometime later, "while at 
work," he had seen the body of another American soldier who 
had shot and killed himself.  The examiner diagnosed a severe 
major depressive disorder, without psychotic features, and 
opined that the veteran experienced an array of symptoms that 
suggested a major depressive disorder and that, although some 
of his emotional and behavioral experiences seemed to be 
related to his military service in Vietnam, it was "not 
clear" that the veteran suffered from "the full-combat 
related [PTSD]."  The examiner also stated that, while the 
veteran was disturbed by his memories of Vietnam and often 
felt fearful and was easily startled, the content of his 
nightmares were not of Vietnam experiences, but had the 
recurrent theme of danger and vulnerability.  He further 
opined that it was "not clear" that the veteran met the 
criteria related to persistent avoidance of stimuli 
associated with the traumas he experienced in Vietnam, and 
numbing of general responsiveness.

In a February 2002 statement, a VA social worker reported 
that the veteran had started attending weekly individual 
therapy sessions for PTSD, depression, and anger management, 
and that he had multiple symptoms of depression (including 
psychosis), PTSD, alcohol dependence, and a history of 
cocaine abuse.  The symptoms included sleep disturbances, 
nightmares, depressed mood, and irritability.  The veteran 
had a history of self-medicating with alcohol and cocaine.  
It was the opinion of the subscribing social worker that the 
veteran suffered from PTSD and major depressive disorder, 
with psychosis, which severely impaired his social and 
occupational level of functioning.

At least one of the criteria for a grant of service 
connection for PTSD is clearly not met in this case, namely, 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  VA's efforts notwithstanding, 
the veteran has not provided sufficiently detailed data 
regarding his claimed stressors so as to allow VA to attempt 
to corroborate his stressors.  38 C.F.R. § 3.159(c)(2).  
Since there is no confirmed stressor, VA cannot grant service 
connection for PTSD, and the claim must be denied.

ORDER

Service connection for a left hip disability is granted.

Service connection for an eye disability is denied.

Service connection for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

